Memorandum. The order of the Appellate Division should be reversed and the judgment of Supreme Court, Albany *999County, reinstated. For the reasons stated in the dissenting opinion of Mr. Justice Louis M. Greenblott, we conclude that the petitioners are entitled under the provisions of section 219 of the Judiciary Law to salary increments which are reflective of all their respective years of service prior to the date of the allocation of their positions and not merely to the years subsequent to 1972. In view of this conclusion, it is not necessary for us to reach, nor do we reach, the issue as to whether defendants are bound by the same determination reached in the grievance proceedings. Thus we are not obliged to determine whether in this instance, because of considerations of public policy and the practical if not legal effect of the hearing officer’s determination on third persons, it was within the power of the parties to submit the interpretation of this statute to grievance proceedings (cf. Matter of Maye [Bluestein], 40 NY2d 113, 118, a case in which arbitration was authorized by statute).